I concur in the foregoing opinion except I do not subscribe to a concluding statement that "we further conclude, however, that as a resident judge respondent is as subject to disqualification under the statute after, as well as before, it has been invoked against his associate."
First, I think this declaration is obiter merely and should not be indulged, and secondly, I think it is unsound. As construed in the main opinion we will have resident judges subject to disqualification in the second judicial district, whereas under our previous decisions the disqualification statute may be onlyonce invoked. The above quoted interpretation of the statute will create such an inequality in its operation over the state as will perhaps subject it to constitutional objections. *Page 49